Title: To Thomas Jefferson from Timothy Bourn [before 30] December 1801
From: Bourn, Timothy
To: Jefferson, Thomas


          Massachusetts, [before 30] Dec. [1801]. Bourn rhetorically asks why his property of $18 to $20 was taken to answer a fine of just $1.66 despite answering a militia warning. He replies that it is because he was opposed to some of his state’s laws. At a Fourth of July muster, a verbal warning was left with his wife, but Bourn claims it was against his principles to carry arms to threaten “the hart of our Libarty and To defend thes Tiront Rulors in this State,” who were attempting to set themselves up as monarchs. He asserts that the sergeant failed to follow the militia laws and leave a warning in writing, although the sergeant lied and claimed that he had done so. Bourn further states that the militia captain dismissed him before the roll was called, but the company clerk nevertheless considered him absent despite Bourn’s insistence that he belatedly answered the call. Bourn is determined not to submit to the arbitrary laws imposed by the rulers of his state, who, along with the under officers who enforce such laws, he condemns for “Brackin the Contitusion.” He wishes they were made to resign and never hold office again, while those who have lost office by opposing such measures should be reinstated. He condemns the Massachusetts legislature for enacting “Laws Beyond the Limets of thare power” and calling citizens to militia duty without compensation. They are given nothing and suffer “hongor and thirst Cold and Nacked and Nothing Soficiont to defend ourselves and our Contry With.” Legislators have also extended the age requirements, raising the limit to 45 years from 40 years, and Bourn assumes they will raise the limit to 50 “and then Nover to Bee out of the List and Ever to Bee thare Slaves.” Legislators tax the people’s property to the last value and distress the people as they please. Fishing rights have been usurped by incorporated towns with the consent of the legislature, and America’s “free Bornd Sons” now cannot feed their hunger with herring, clams, cockles, and eels because the legislature gave them to incorporated towns. Such fisheries are the common property of the state and the people are now barred from “feeding thare apetite on those fish that god gave us To Improve.” Why did Jefferson receive no votes for president from Massachusetts? Because legislators used “intreag” and appointed the electors themselves. Bourn claims they have broken the Constitution and therefore have “No Rite In Congris and Compleetly Brock of From the Eunion.” He returns to his assertion that he has been unfairly fined for failing to heed a militia warning, claiming that he belatedly received a verbal warning left with his wife and that no written warning was made. He presented himself, but the clerk fined him anyway for not answering to his name. “Now Shall my efects Bee tackin By Vilont hands,” and Bourn feels compelled to acquaint the president and Congress of this and to see if they are willing to take the Constitution “out of the hands of our usorping Rulers.” Bourn offers his life in the struggle to regain liberty from tyrants, that God is about to make his righteous judgment known, and that he will follow wherever He goes. Bourn trusts that the president will “Exclame a ganst the Rulors of this State of brackin the Contitusion and aposing on the pepel Tiranackel Laws,” and offers his assistance if needed. “Will your honor put forth your hand and Rite us or must the Indevideals Bee A most mesarabel Set of Beeing,” he asks and hopes TJ will reply soon. In a postscript, Bourn adds that he has employed the last two summers experimenting with salt manufacturing, and that he can make four times as much salt on one foot of works as any on Cape Cod. He wishes to expand his works and to acquaint Congress with his plan and render the states independent of foreign places for their salt. But, as he has explained, his property has been seized and he has an 80-year-old mother and a wife and four children to care for, “an No other mans help But my Self and a farme.” Militia officers used intreague, fraud, and lies and carried off the milk cow he procured to “Sattisfie my Smol Infunts appetits.” If the president will help him, Bourn will never forget his gratitude. But if TJ is inclined to let him suffer, then he need not trouble himself further about Bourn. Within six months, “those Tironts Will Beset me and may Tare me as it Ware from Lim to Lim,” but it will be said of Bourn that he died striving to defend his right and liberty and those of his country. “I think I may Luse my Life But I dont think To Bee Cold a Coward.”
        